Citation Nr: 0822510	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the veteran, sitting at the RO, testified 
during a hearing, via video conference, conducted with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A transcript of that hearing has been associated with 
the claims file. 

In May 2007, this case was remanded by the Board for 
additional development.  Substantial compliance having been 
completed the case has been returned to the Board.  


FINDINGS OF FACT

1.  Service connection has been established for loss of use 
of the left foot status post left talonavicular arthrodesis 
with repair of the post-tibial tendon to the left foot with 
Achilles tendon lengthening (repair of left foot pes planus), 
evaluated as 40 percent disabling; pes planus, right foot, 
evaluated as 30 percent disabling; and hammer toe 
deformities, digit 2 through 5, right foot associated with 
bilateral flat feet, hammer toe deformities, digits 2 through 
5, left foot associated with bilateral flat feet, and left 
medial foot surgical scar status post left talonavicular 
arthrodesis with repair of the post-tibial tendon to the left 
foot with Achilles tendon lengthening, all assigned 
noncompensable disability evaluations.  The veteran's 
combined service-connected disability evaluation is 
60 percent. 

2.  Considering the evidence on file, the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment consistent with his 
occupational experience and educational background.
CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II. TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  Service connection has been 
established for loss of use of the left foot status post left 
talonavicular arthrodesis with repair of the post-tibial 
tendon to the left foot with Achilles tendon lengthening 
(repair of left foot pes planus), evaluated as 40 percent 
disabling; pes planus, right foot, evaluated as 30 percent 
disabling; and hammer toe deformities, digit 2 through 5, 
right foot associated with bilateral flat feet, hammer toe 
deformities, digits 2 through 5, left foot associated with 
bilateral flat feet, and left medial foot surgical scar 
status post left talonavicular arthrodesis with repair of the 
post-tibial tendon to the left foot with Achilles tendon 
lengthening, all assigned noncompensable disability 
evaluations.  The veteran's overall combined service-
connected disability evaluation is 60 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (December 27, 1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for a TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).   

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant. 

Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975) (citation omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon review of the pertinent evidence of record, and giving 
the veteran the benefit of the doubt, the Board is of the 
opinion that the veteran's service-connected disabilities 
more likely than not render the veteran unemployable.  The 
veteran's combined evaluation for his service-connected pes 
planus, right foot, and loss of use of left foot is 60 
percent.  Disabilities of both lower extremities are 
considered as one disability; therefore, the veteran meets 
the minimum schedular requirements for a total rating due to 
individual unemployability under 38 C.F.R. § 4.16(a).  
Accordingly, the only remaining question is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.   

At his February 2007 personal hearing, the veteran testified 
that he has only worked in manual labor positions.  He 
explained that some of his duties were using a jackhammer and 
demolition, pouring concrete, carrying, unloading trucks, and 
other aspects of construction and he described his job as one 
of taking down and putting up buildings.  Regarding his 
current physical condition, he compared his left foot to a 
stump and explained that it was basically frozen in place.  
He had problems with the right foot as well and used a cane 
to walk.      

The record shows that the veteran has some high school 
education.  According to his Department of Defense Form 214, 
his highest civilian education level attained is "High 
School-1."  The veteran states that he attended 1 year of 
high school.  During his service in the Marine Corps the 
veteran served as an infantryman.  Statements and forms from 
a labor union show that after service the veteran was a 
construction laborer from 1968 to 1988 and that he was 
awarded an Early Retirement Disability Pension.  At a May 
1997 hearing at the RO, the veteran testified that he stopped 
working because he had a heart attack and a compression 
fracture of the upper back.  The veteran was awarded Social 
Security Administration disability benefits in 1995 for 
chronic ischemic heart disease with or without angina and 
disorders of back.  In his claim for a TDIU filed in 2005, 
the veteran reported that he last worked full time in 1988.  

The veteran was afforded a VA examination in connection with 
this claim in July 2007.  At that examination, the veteran 
stated that he tried to work in the school system as a 
maintenance worker in 1994 and was unable to work because he 
was unable to walk.  He worked 3 days part time and was never 
called back for further employment.  He has not sought 
employment since then because of his disabilities.  It was 
noted by the examiner that the veteran had to use a cam 
walker and cane to ambulate and that he had chronic pain.  

On physical examination, the veteran was able to stand on one 
foot for a short period of time but could not heel or toe 
walk.  The veteran was unable to extend or flex his left 
ankle or wiggle his toes.  Right ankle had flexion to 10 
degrees and the veteran was unable to extend.  The joint was 
painful on motion and the range of motion was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance after repetitions or flareups.  Pain was the 
major functional impact.  The veteran's left foot had 
deformity of the first toe with second toe partially 
overlapping.  A painful adherent scar was noted on the medial 
mallelous.  Recent X-ray reports were noted.  

The diagnosis give was that the veteran had pes planus 
bilaterally with significantly decreased range of motion 
bilaterally in both ankles.  Veteran has chronic pain and 
limited range of motion since surgical intervention for flat 
feet was performed in 2004.  Surgery had complications with 
fracture screw that may have impacted on veteran's condition.  
This has been further complicated by the veteran having a 
right distal fibula fracture in 2005.  Veteran's ambulation 
is limited with a cam walker and cane and complicated by 
chronic pain and neuropathy.  Diabetes is certainly a 
contributing factor with peripheral neuropathy and was 
present prior to surgery, but has become significantly worse 
since surgery in 2004.  Veteran's activity is severely 
limited as a result and he retired in 1994 and has been 
unable to get gainful employment but has not been actively 
seeking it since his retirement.  Veteran reported a high 
school education and would be limited to a desk job with 
current conditions.  

The opinion given by the examiner, that the veteran would be 
limited to a desk job with current conditions, appeared to 
include consideration of disabilities other than his service-
connected disabilities, such as diabetic neuropathy and a 
distal fibula fracture.  As a result, the claims file was 
returned to the examiner for clarification and the examiner 
was asked to provide an opinion as to whether the veteran's 
service-connected disabilities are sufficiently severe, by 
themselves, to render him unable to maintain any form of 
substantially gainful employment consistent with his 
education and industrial background.  In response, the 
examiner amended his examination report.  In the amended 
version the examiner states that the veteran's limitations 
were clearly stated (in the original examination report) and 
his ability to be gainfully employed was stated as "vet 
would be limited to a desk job with current conditions."  
The Board takes this amendment to mean that the veteran would 
be limited to a desk job as a result of his service-connected 
disabilities.  The reported findings relevant to the 
veteran's service-connected disabilities do not appear to be 
in conflict with this reading of the examiner's opinion.   

The veteran also submitted letters from his private 
physician.  In a July 2005 letter, the physician states that 
the veteran could work if it was not for his left foot and 
left ankle problem resulting from surgery.  In a September 
2007 letter the physician states that after examination of 
the veteran it was his opinion that the veteran has pain from 
deformities of his feet, previous surgery, and complications 
of that and not from diabetic peripheral neuropathy.  No 
further explanation or rationale was given in either letter.

In the aggregate and against the background of the veteran's 
education, employment history, current employment situation, 
the nature and extent of his service-connected disorders, and 
particularly his pes planus and loss of use of left foot, the 
circumstances are such that he could not realistically be 
expected to obtain or maintain any type of substantially 
gainful employment.  The veteran has essentially spent his 
life working in jobs that required manual labor and a good 
deal of mobility.  The veteran now has to use a cam walker 
and cane impeding his mobility and preventing him from the 
overcoming the rigors of the jobs he would be qualified for.  
Following a thorough review of the record, and resolving the 
doubt in the veteran's favor, the Board concludes that he is 
unable to obtain and retain substantially gainful employment 
due to his service-connected disabilities.  Accordingly, 
entitlement to a TDIU is warranted.


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


